THE THIRTEENTH COURT OF APPEALS

                                     13-15-00014-CR


                                     Felix Villarreal
                                            v.
                                   The State of Texas


                                    On appeal from the
                        156th District Court of Bee County, Texas
                          Trial Cause Nos. B-14-2057-0-CR-B


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be AFFIRMED IN PART,

REVERSED IN PART, and RENDERED IN PART, and the case should be REMANDED

to the trial court. The Court orders the judgment of the trial court AFFIRMED IN PART,

REVERSED IN PART, and RENDERED IN PART, and the case is REMANDED for

further proceedings consistent with its opinion.

       We further order this decision certified below for observance.

December 8, 2016